Citation Nr: 0527016	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel






INTRODUCTION

The appellant is the widow of the veteran who had recognized 
active service from July 1946 to March 1949.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2002 rating decision by the Manila Regional 
Office (RO).  In July 2004, the appellant requested a hearing 
before a Decision Review Officer (DRO).  In February 2005, 
the Board remanded the claim to schedule the appellant for a 
DRO hearing in Manila.  In a May 2005 report of contact and 
in June 2005 correspondence, the appellant withdrew her 
request for a DRO hearing and requested that the case be 
forwarded to the Board for review.  


FINDINGS OF FACT

1.  The veteran died in July 1980 at the age of 55; lobar 
pneumonia is certified as the cause of his death, and no 
contributing causes are listed.  

2.  Lobar pneumonia was not manifested in service, and the 
veteran's death-causing disability is not shown to have been 
related to service.  

3.  During his lifetime, the veteran had not established 
service-connection for any disability, and a service 
connected disability did not contribute to cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1110, 1131, 1310, (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The appellant was provided notice of the provisions of VCAA 
in April 2002 correspondence (prior to the rating decision 
appealed) and in a July 2003 SOC.  She was notified (in the 
April 2002 correspondence, in the September 2002 decision, 
and in the SOC) of everything required, and has had ample 
opportunity to respond or supplement the record.  

The April 2002 correspondence and the SOC advised the 
appellant of the allocation of responsibility of the parties 
to identify and obtain additional evidence in order to 
substantiate her claim.  The September 2002 rating decision 
and the SOC informed her of what the evidence showed and why 
the claim was denied.  She was advised by April 2002 
correspondence and the SOC that VA would make reasonable 
efforts to help her get pertinent evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The April 2002 
correspondence, as well as the SOC advised her of what the 
evidence must show to establish service connection for the 
veteran's cause of death, and those documents advised her of 
what information or evidence VA needed from her.  Although 
she was advised to submit such evidence within 60 days, she 
was also notified that evidence submitted within a year would 
be considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Although 
the appellant was not specifically advised to submit 
everything she had pertinent to her claim, she was advised 
that VA would obtain any Federal government records, 
including any VA treatment records and that if she completed 
the provided releases VA would assist her in obtaining any 
records she identified.  This notice, along with the notice 
advising her of what was needed to establish the claim, was 
essentially equivalent to telling her to submit everything 
she had pertinent to the claim.  In one form or another she 
has received all mandated notice; everything submitted to 
date has been accepted for the record and considered.  In 
correspondence dated in August 2003 and in a May 2005 report 
of contact she indicated that she had nothing further to 
submit.  She is not prejudiced by any technical notice 
deficiency along the way.  

Regarding VA's duty to assist, as the veteran's service 
medical records were apparently destroyed by a fire at the 
National Personnel Records Center (NPRC), VA has a heightened 
"duty to assist."  Furthermore, a request for records from 
alternate sources is not necessary (and would be pointless) 
because when the appellant was asked (in August 2001 
correspondence) to indicate all of the dates when, and 
facilities where, the veteran received relevant treatment, 
her response did not include any treatment in service.  March 
2004 correspondence again requested information from the 
appellant as to any treatment the veteran had in service, and 
she did not respond.  The record includes medical 
certificates from Dr. NR and a certification from Dr. JE.  
Records of the veteran's terminal hospitalization are not 
associated with the claims file.  However, the evidence of 
record does not suggest that the terminal hospital record 
contain any critical information, i.e., information relating 
the veteran's death causing illnesses to his recognized 
service, nor does the appellant allege otherwise.  Notably, 
the appellant has been advised of what is needed to establish 
her claim, and has not asked for assistance in securing the 
terminal hospitalization records.  Furthermore, as the 
records are not official U.S. government records, VA could 
not obtain them without her authorization.  Finally, it 
appears that the Abuyog District Hospital records are 
unavailable for review (see Dr. JE certification).  The 
nature of the veteran's death-causing disease is not a matter 
in dispute.  And as the veteran had not established service 
connection for any disability, securing records to ascertain 
whether service connected disability contributed to cause the 
veteran's death would be pointless.  All available pertinent 
records identified have been secured.  VA's duty to assist is 
met.  The appellant is not prejudiced by the Board's 
proceeding with review of the matter on the merits at this 
point.  See Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

During his lifetime the veteran had not established service 
connection for any disability.  His death certificate 
reveals that he died in July 1980 at the age of 55, and 
lists the cause of his death as lobar pneumonia.  No other 
significant conditions are listed.  

The veteran's service medical records were apparently 
destroyed in the fire at NPRC.  The only records identified 
by the appellant are postservice records.

The evidence of record includes medical certifications and 
correspondence from Dr. NR.  A medical certificate received 
in December 2000 indicated that he occasionally treated the 
veteran for undiagnosed conditions between June 1949 and 
March 1980.  A certificate of treatment notes that the 
veteran was physically examined in June 1949, March 1956, and 
March 1980 and was diagnosed with lobar pneumonia.  In 
correspondence received in December 2001, he asserted that he 
treated the veteran in June 1949 for hypertension, left lobar 
pneumonia, and pulmonary tuberculosis (PTB).  He suggested 
that the veteran reported that hypertension and PTB were 
acquired during service.  He indicated that due to the 
veteran's weakened condition, he became susceptible to 
pneumonia.  Dr. NR specifically commented that he did not 
perform any x-rays or any other diagnostic tests on the 
veteran, that all of the original treatment records were 
destroyed by typhoons, and that all of the information 
furnished by him was based on his recollection of the 
treatment he provided to the veteran.  In an associated 
document, Dr. NR indicated that in 1947, the veteran 
apparently suffered from dizziness, headaches, chest pains, 
and back pains and felt feverish with a cough.  Dr. NR noted 
that all of these symptoms disappeared and the veteran did 
not seek treatment from the Army Hospital.  Dr. NR indicated 
that in March 1949 (after service), the veteran suffered from 
intermittent headaches and dizziness, occasionally felt 
feverish with cough, and had chest and back pains.  He noted 
that the symptoms disappeared.  The veteran sought treatment 
again from Dr. RN after the headaches and dizziness became 
persistent.  

In a certification dated in March 2003, Dr. JE noted that the 
veteran was under the medical care of Dr. NR and was seen and 
treated for lobar pneumonia in June 1949, March 1956, and 
March 1980.  Dr. JE noted that the appellant claimed that the 
veteran was admitted at Abuyog District Hospital several 
times (the last admission date being in July 1980), and died 
of lobar pneumonia.  It was noted that hospital records could 
not be reproduced due to unavailability.  

III.	Criteria and Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The certified cause of the veteran's death was lobar 
pneumonia.  The appellant appears to be claiming that the 
veteran's death causing lobar pneumonia was related to his 
military service.  The record does not support her theory of 
causation.  There is no contemporaneous evidence that the 
veteran had lobar pneumonia in service.  Later recollections 
by Dr. NR indicate that lobar pneumonia was diagnosed in June 
1949 (after service), and that symptoms occurring during 
service (that resolved) such as of headaches, dizziness, 
chest and back pains, and feeling feverish with a cough were 
self-reported by the veteran.  Such recollections, including 
of the veteran's accounts of symptoms in service are not 
supported by any clinical records, and are nothing more than 
heresay.  Dr. NR noted that the veteran not seek any 
treatment for the alleged symptoms while in service, and that 
no x-rays or other diagnostic testing were performed to 
confirm the diagnosis of lobar pneumonia.  More 
significantly, there is no competent (medical) evidence of 
record that links the veteran's lobar pneumonia to his active 
service.  Consequently, service connection for the cause of 
the veteran's death on the basis that the death-causing 
disease was incurred or aggravated in service.  As the 
veteran had not established service connection for any 
disability, there is no basis for finding that service 
connected disability contributed to cause his death.  

As the appellant is a layperson, her unsupported contentions 
in the matter of medical causality have little probative 
value.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The preponderance of 
the evidence is against this claim, and it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


